983 F.2d 1077
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Gerald Ermal BERRY-McKEE, Defendant-Appellant.
No. 91-10359.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 18, 1992.*Decided Jan. 14, 1993.

Before KILKENNY, GOODWIN and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Gerald Berry-McKee appeals from his conviction on three counts of mailing threatening communications in violation of 18 U.S.C. § 876, arguing that the district court erred by denying his request to represent himself.   We reject the appellant's contention and affirm.


3
A defendant's sixth amendment right to self-representation may be overridden if he demonstrates an inability or unwillingness to "abide by rules of procedure and courtroom protocol."   McKaskle v. Wiggins, 465 U.S. 168, 173 (1984) (citing  Faretta v. California, 422 U.S. 806, 835 (1974)).   Accord Savage v. Estelle, 924 F.2d 1459, 1463 (9th Cir.)  (as amended), cert. denied, 111 S.Ct. 2900 (1991).   The record reflects that the appellant engaged in disruptive behavior by repeatedly interrupting the district court both before and during his Faretta hearing and by refusing to obey the court except when threatened with restraint by the United States Marshal.   There was no error in denying the request for self-representation.


4
AFFIRMED.



*
 The members of the panel unanimously agree that this case is appropriate for submission on the briefs and without oral argument per Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not suitable for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.R. 36-3